BATCHELDER, Circuit Judge.
Defendant-Appellant Cynthia Hodges, appearing pro se, appeals the decision of the district court granting summary judgment to Defendant Melodye Hodges in this dispute over which of these defendants is the rightful beneficiary of Mark Hodges’s 401k Plan. After carefully reviewing the record, the applicable law, and the parties’ briefs, we find that the district court’s opinion, together with the district court’s earlier opinion and order staying the summary judgment proceedings pending the decision of the California courts on Cynthia Hodges’s appeal of the dissolution of her marriage to Mark Hodges and the division of marital property, carefully and correctly sets out the undisputed facts and the governing law. Because this court’s issuance of a full opinion would serve no jurisprudential purpose and would be duplicative, we AFFIRM on the basis of the district court’s well-reasoned opinions the order granting summary judgment to Melodye Hodges.
Appellee Melodye Hodges has moved this court for attorneys’ fees and sanctions. While Pro Se Appellant Cynthia Hodges’s claims are ultimately meritless, they do not appear to have been brought in bad faith, or to vex, harass or clog the judicial system. Accordingly, Appellee’s motion for fees and sanctions is DENIED.